DISMISS; and Opinion Filed August 26, 2013.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00949-CV

                      LINQ PARTNERS, LLC, Appellant
                                   V.
          GCU TRUCKING, INC., ROSALIO ARCOS, SR., SERGIO ARCOS,
               RENE ARCOS, ROSALIO ARCOS, JR., VALLEY TIN
          MANAGEMENT, INC., AND LOS ARCOS LEASING, INC., Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-02262-K

                             MEMORANDUM OPINION
               Before Chief Justice Wright, Justice Lang-Miers, and Justice Evans
                                 Opinion by Justice Lang-Miers
       The Court has before it appellant’s July 12, 2013 motion for extension of time to file

notice of appeal and appellees’ July 19, 2013 response to that motion. We deny the motion for

extension of time and dismiss the appeal for want of jurisdiction.

       The Texas Rules of Appellate Procedure provide that a motion to extend time to file a

notice of appeal must include “the facts relied on to reasonably explain the need for an

extension.” TEX. R. APP. P. 10.5(b). The Texas Supreme Court has defined such an explanation

as “any plausible statement of circumstance indicating that failure to file within the [required]

period was not deliberate or intentional, but was the result of inadvertence, mistake or

mischance.” Garcia v. Kastner Farms, Inc., 774 S.W.2d 668, 669 (Tex. 1989) (citation omitted).
However, in this case, appellant states that the notice was not filed on time because it filed a

motion to vacate the order in question. This was a strategic decision, and such reasons for

waiting to file a notice of appeal will not support an extension of time. See Crossland v.

Crossland, No. 05-06-00228-CV, 2006 WL 925032, at *2 (Tex. App.—Dallas Apr. 11, 2006, no

pet.).

         Appellant admits that its notice of appeal was due on June 27, 2013, but it did not file the

notice of appeal until July 12, 2013. Appellant’s notice of appeal failed to invoke this Court’s

jurisdiction because it was untimely filed. Accordingly, we dismiss this appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a).




                                                       /Elizabeth Lang-Miers/
                                                       ELIZABETH LANG-MIERS
                                                       JUSTICE


130949F.P05




                                                 –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LINQ PARTNERS, LLC, Appellant                       On Appeal from the 192nd Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00949-CV         V.                       Trial Court Cause No. 13-02262-K.
                                                    Opinion delivered by Justice Lang-Miers.
GCU TRUCKING, INC., ROSALIO                         Chief Justice Wright and Justice Evans
ARCOS, SR., SERGIO ARCOS, RENE                      participating.
ARCOS, ROSALIO ARCOS, JR., VALLEY
TIN MANAGEMENT, INC. AND LOS
ARCOS LEASING, INC., Appellees

        In accordance with this Court’s opinion of this date, this appeal is DISMISSED for want
of jurisdiction.
        It is ORDERED that appellees GCU TRUCKING, INC., ROSALIO ARCOS, SR.,
SERGIO ARCOS, RENE ARCOS, ROSALIO ARCOS, JR., VALLEY TIN MANAGEMENT,
INC. AND LOS ARCOS LEASING, INC. recover their costs of this appeal from appellant
LINQ PARTNERS, LLC.


Judgment entered this 26th day of August, 2013.




                                                    /Elizabeth Lang-Miers/
                                                    ELIZABETH LANG-MIERS
                                                    JUSTICE




                                              –3–